UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly periodendedSeptember 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofOctober 31, 2007 there were28,816,499 shares of common stock, par value $0.001 per share, outstanding. PLX TECHNOLOGY, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDED SEPTEMBER 30, 2007 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1A. Risk Factors 19 Item 6. Exhibits 27 Signature 28 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 (1) (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 23,760 $ 32,804 Short-term marketable securities 13,704 5,853 Accounts receivable, net 8,848 8,491 Inventories 8,260 8,295 Other current assets 2,856 600 Total current assets 57,428 56,043 Property and equipment, net 29,516 28,744 Goodwill 34,976 34,976 Other purchased intangible assets 1,820 2,856 Long-term marketable securities 11,862 3,666 Other assets 808 1,663 Total assets $ 136,410 $ 127,948 LIABILITIES Current Liabilities: Accounts payable $ 7,081 $ 2,995 Accrued compensation and benefits 2,202 2,417 Accrued commissions 505 1,100 Other accrued expenses 815 500 Total current liabilities 10,603 7,012 Commitments STOCKHOLDERS' EQUITY Common stock, par value 29 29 Additional paid-in capital 133,026 128,735 Accumulated other comprehensive loss (159 ) (96 ) Accumulated deficit (7,089 ) (7,732 ) Total stockholders' equity 125,807 120,936 Total liabilities and stockholders' equity $ 136,410 $ 127,948 (1)Derived from audited financial statements See accompanying notes to condensed consolidated financial statements. PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net revenues $ 21,216 $ 21,046 $ 59,620 $ 60,462 Cost of revenues 8,108 8,836 23,489 24,558 Gross margin 13,108 12,210 36,131 35,904 Operating expenses: Research and development 5,870 5,396 17,755 15,310 Selling, general and administrative 5,912 5,609 18,143 17,266 Amortization of purchased intangible assets 241 440 1,038 1,433 Total operating expenses 12,023 11,445 36,936 34,009 Income (loss) from operations 1,085 765 (805 ) 1,895 Interest income and other, net 624 484 1,805 1,247 Income before provision for income taxes 1,709 1,249 1,000 3,142 Provision for income taxes 712 227 357 298 Net income $ 997 $ 1,022 $ 643 $ 2,844 Basic net income per share $ 0.03 $ 0.04 $ 0.02 $ 0.10 Shares used to compute basic per share amounts 28,748 28,241 28,689 28,070 Diluted net income per share $ 0.03 $ 0.04 $ 0.02 $ 0.10 Shares used to compute diluted per share amounts 29,257 28,783 29,148 28,843 See accompanying notes to condensed consolidated financial statements. PLX TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities Net income $ 643 $ 2,844 Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization 1,480 1,479 Share-based compensation expense 3,375 3,672 Amortization of purchased intangible assets 1,038 1,433 Deferred margins - (1,963 ) Write-downs of inventories 643 206 Other non-cash items (142 ) (147 ) Changes in operating assets and liabilities: Accounts receivable (359 ) (553 ) Inventories (608 ) (6,700 ) Other current assets (2,256 ) 653 Other assets 855 (70 ) Accounts payable 4,086 1,179 Accrued compensation and benefits (810 ) 684 Other accrued expenses 315 (558 ) Net cash provided by operating activities 8,260 2,159 Cash flows provided by (used in) investing activities: Purchases of marketable securities (26,228 ) (12,017 ) Sales and maturities of marketable securities 10,300 16,728 Purchase of property and equipment (2,258 ) (1,003 ) Net cash provided by (used in) investing activities (18,186 ) 3,708 Cash flows provided by financing activities: Proceeds from exercise of common stock options 917 3,358 Net cash provided by financing activities 917 3,358 Effect of exchange rate fluctuations on cash and cash equivalents (35 ) (21 ) Increase (decrease) in cash and cash equivalents (9,044 ) 9,204 Cash and cash equivalents at beginning of period 32,804 21,028 Cash and cash equivalents at end of period $ 23,760 $ 30,232 See accompanying notes to condensed consolidated financial statements. PLX TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of PLX Technology, Inc. and its wholly-owned subsidiaries (collectively, “PLX” or the “Company”) as of September 30, 2007 and for the three and nine month periods ended September 30, 2007 and 2006 have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring accruals) that management considers necessary for a fair presentation of the Company’s financial position, operating results and cash flows for the interim periods presented. Operating results and cash flows for interim periods are not necessarily indicative of results for the entire year. The unaudited condensed consolidated financial statements include all of the accounts of the Company and those of its wholly-owned subsidiaries.All intercompany accounts and transactions have been eliminated. This financial data should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect various accounts, including but not limited to goodwill, income taxes, inventories, revenue recognition and related sales reserves, allowance for doubtful accounts, share-based compensation and warranty reserves as reported in the financial statements and accompanying notes.Actual results could differ from those estimates and such differences may be material to the financial statements. Comprehensive Net Income The Company’s comprehensive net income for the three and nine month periods ended September 30, 2007 and 2006 was as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net income $ 997 $ 1,022 $ 643 $ 2,844 Unrealized gain (loss) on marketable securities, net 4 16 (28 ) 55 Cumulative translation adjustments (9 ) (9 ) (35 ) (21 ) Comprehensive net income $ 992 $ 1,029 $ 580 $ 2,878 Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery or customer acceptance, where applicable, has occurred, the fee is fixed or determinable, and collection is reasonably assured. Revenue from product sales to direct customers and distributors is recognized upon shipment and transfer of risk of loss, if the Company believes collection is reasonably assured and all other revenue recognition criteria are met. The Company assesses the probability of collection based on a number of factors, including past transaction history and the customer’s creditworthiness. At the end of each reporting period, the sufficiency of allowances for doubtful accounts is assessed based on the age of the receivable and the individual customer’s creditworthiness. In the first quarter ended March 31, 2006, the Company completed an evaluation of its revenue recognition methodology and concluded that it was more appropriate to recognize revenues on sales to distributors at the time of shipment to a distributor (also referred to as the sell-in basis of recognizing revenue).Prior to the first quarter, the Company recognized revenues on sales to distributors when the distributor resold the product to its end customer (also referred to as the sell-through basis of recognizing revenue). Statement of Financial Accounting Standards (“SFAS”) No. 48, Revenue Recognition When Right of Return Exists, sets forth conditions that must be met to recognize revenue at the time of shipment.Among those conditions is that a company that provides a right of return or pricing concession to a buyer be able to reasonably estimate the amount of future returns or pricing concessions.In the past, the Company had concluded that it did not meet this condition and therefore used the sell-through basis of revenue recognition.In the first quarter of 2006, the Company concluded that it is able to reasonably estimate returns and pricing concessions, and therefore had implemented the sell-in method of accounting for sales to distributors.The Company recognized an additional $2.8 million in revenues during the first quarter of 2006 due to this change resulting in an increase to diluted earning per share of $0.06. The Company offers pricing protection to a single distributor whereby the Company supports the distributor’s resale product margin on certain products held in the distributor’s inventory. In general, the Company analyzes current requests for credit in process, also known as ship and debits, inventory at the distributor and credit expectations to determine the ending sales reserve required for this program. In addition, the Company offers stock rotation rights to several distributors that allows returns of up to 5% of products purchased every six months in exchange for other PLX products of equal value. In general, the Company analyzes current stock rotation requests, inventory on hand at the distributors and past experience to determine the ending sales reserve required for this program. As of September 30, 2007, the Company has controls in place to monitor sales returns from and pricing concessions to its distributors.The Company uses data from a variety of controls, such as monthly monitoring of distributor inventory levels, Returns Material Authorization (“RMA”) controls and regular monitoring of distributor pricing concession and product rotation requests.The Company uses this data to arrive at a reasonable estimate on sales returns from and pricing concessions to its distributors. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation (“FIN”) No.48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company implemented FIN 48 as of January 1, 2007. The Company has determined that the adoption of FIN 48 did not have a material impact on its financial statements. In September2006, FASB issued SFAS No.157, Fair Value Measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”) and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years.The Company is currently evaluating the effect that the adoption of SFAS 157 will have on its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-including an amendment of FASB Statement No. 115. SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date. This Statement is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating the effect that the adoption of SFAS 159 will have on its financial position and results of operations. 2.Share-Based Compensation Stock Option Plans In January 1998, the Company’s stockholders approved the 1998 Stock Incentive Plan (“1998 Plan”).Under the 1998 Plan, options generally vest over four years and have a maximum term of 10 years.The Board of Directors generally establishes the exercise price as the closing price quoted on NASDAQ on the date of grant.In addition to stock options, the 1998 Plan allows for the grant of restricted stock, stock appreciation rights, performance shares, performance units, dividends and dividend equivalents. In January 1999, the Company’s stockholders approved the 1999 Stock Incentive Plan (“1999 Plan”).The 1999 Plan has substantially the same terms as the 1998 Plan. Share-Based Compensation Expense On January1, 2006, the Company adopted SFAS No.123 (revised 2004),
